           Case 2:04-cr-00097-JCM-VCF Document 61 Filed 04/14/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:04-cr-97-JCM-VCF-1

9                   Plaintiff,                          Motion to Dismiss the
                                                        Superseding Indictment as to
10          v.                                          Defendant Byung Chul Jun

11   BYUNG CHUL JUN,
       aka “Byung Jun,”
12     aka “Alex Kim,”
       aka “Kevin Park,”
13
                    Defendant.
14

15          On July 20, 2004, a federal grand jury returned a Superseding Indictment charging

16   two defendants, including Byung Chul Jun, also known as “Byung Jun,” “Alex Kim,” and

17   “Kevin Park,” with three counts related to access device fraud, in violation of 18 U.S.C.

18   § 1029(a)(1), (a)(5), and (b)(2), based on conduct occurring between July 2003 and

19   February 2004. (ECF 16.) After Defendant Jun violated the conditions of his pretrial

20   release, the Court issued a warrant for his arrest. (ECF 13-14.) More than 16 years later,

21   Defendant Jun (the only remaining defendant) has yet to be arrested on that warrant.

22   ///

23   ///

24   ///
            Case 2:04-cr-00097-JCM-VCF Document 61 Filed 04/14/21 Page 2 of 3




1           Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

2    requests permission of the Court to dismiss the Superseding Indictment as to Defendant

3    Jun.

4           Respectfully submitted this 14th day of April, 2021.

5                                                     CHRISTOPHER CHIOU
                                                      Acting United States Attorney
6
                                                      s/ Richard Anthony Lopez
7                                                     RICHARD ANTHONY LOPEZ
                                                      Assistant United States Attorney
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  2
            Case 2:04-cr-00097-JCM-VCF Document 61 Filed 04/14/21 Page 3 of 3




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:04-cr-97-JCM-VCF-1

4                  Plaintiff,                           [Proposed] Order Granting
                                                        Motion to Dismiss the
5           v.                                          Superseding Indictment as to
                                                        Defendant Byung Chul Jun
6    BYUNG CHUL JUN,
       aka “Byung Jun,”
7      aka “Alex Kim,”
       aka “Kevin Park,”
8
                   Defendant.
9

10          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

11   United States hereby dismisses the Superseding Indictment against Defendant Byung Chul

12   Jun.

13                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
14
                                                        s/Richard Anthony Lopez
15                                                      RICHARD ANTHONY LOPEZ
                                                        Assistant United States Attorney
16

17          Leave of Court is granted for the filing of the above dismissal.

18                May_______
            DATED this 3, 2021.day of ___________, 2021.

19

20
                                              HONORABLE JAMES C. MAHAN
21                                           UNITED STATES DISTRICT JUDGE

22

23

24


                                                   3
